Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 1 of 15 Page ID #:72




  1

  2

  3

  4

  5

  6

  7

  8

  9                         UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11

 12    MINDEN PICTURES, INC.
                                                   Case No. 2:20-cv-00714-SVW-MRW
 13                                                Hon. Michael R. Wilner Presiding
                   Plaintiff,
 14                                                 STIPULATED PROTECTIVE
             v.                                     ORDER
 15
       LEISURE.COM MEDIA, INC.
 16                                                ‫ ܆‬Check if submitted without
                   Defendant.                      material modifications to MRW form
 17

 18

 19   1.    INTRODUCTION
 20         1.1    PURPOSES AND LIMITATIONS
 21         Discovery in this action is likely to involve production of confidential,
 22   proprietary, or private information for which special protection from public
 23   disclosure and from use for any purpose other than prosecuting this litigation may
 24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 25   enter the following Stipulated Protective Order. The parties acknowledge that this
 26   Order does not confer blanket protections on all disclosures or responses to
 27   discovery and that the protection it affords from public disclosure and use extends
 28
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 2 of 15 Page ID #:73




  1   only to the limited information or items that are entitled to confidential treatment
  2   under the applicable legal principles. The parties further acknowledge, as set forth
  3   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  4   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  5   procedures that must be followed and the standards that will be applied when a party
  6   seeks permission from the court to file material under seal.
  7         1.2    GOOD CAUSE STATEMENT
  8         This action is likely to involve trade secrets, customer and pricing lists and
  9   other valuable research, development, commercial, financial, technical and/or
 10   proprietary information for which special protection from public disclosure and
 11   from use for any purpose other than prosecution of this action is warranted. Such
 12   confidential and proprietary materials and information consist of, among other
 13   things, confidential business or financial information, information regarding
 14   confidential business practices, or other confidential research, development, or
 15   commercial information (including information implicating privacy rights of third
 16   parties), information otherwise generally unavailable to the public, or which may be
 17   privileged or otherwise protected from disclosure under state or federal statutes,
 18   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 19   information, to facilitate the prompt resolution of disputes over confidentiality of
 20   discovery materials, to adequately protect information the parties are entitled to keep
 21   confidential, to ensure that the parties are permitted reasonable necessary uses of
 22   such material in preparation for and in the conduct of trial, to address their handling
 23   at the end of the litigation, and serve the ends of justice, a protective order for such
 24   information is justified in this matter. It is the intent of the parties that information
 25   will not be designated as confidential for tactical reasons and that nothing be so
 26   designated without a good faith belief that it has been maintained in a confidential,
 27   non-public manner, and there is good cause why it should not be part of the public
 28   record of this case.
                                                   2
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 3 of 15 Page ID #:74




  1   2.     DEFINITIONS
  2          2.1    Action: this pending federal lawsuit; Case No. 2:20-cv-00714-SVW-
  3   MRW.
  4          2.2    Challenging Party: a Party or Non-Party that challenges the
  5   designation of information or items under this Order.
  6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  7   how it is generated, stored or maintained) or tangible things that qualify for
  8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  9   the Good Cause Statement.
 10          2.4    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 11   Items: extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure
 12   of which to another Party or Non-Party would create a substantial risk of serious
 13   harm that could not be avoided by less restrictive means.
 14          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 15   their support staff).
 16          2.6    Designating Party: a Party or Non-Party that designates information or
 17   items that it produces in disclosures or in responses to discovery as
 18   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONY.”
 19          2.7    Disclosure or Discovery Material: all items or information, regardless
 20   of the medium or manner in which it is generated, stored, or maintained (including,
 21   among other things, testimony, transcripts, and tangible things), that are produced or
 22   generated in disclosures or responses to discovery in this matter.
 23          2.8    Expert: a person with specialized knowledge or experience in a matter
 24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 25   an expert witness or as a consultant in this Action.
 26          2.9    House Counsel: attorneys who are employees of a party to this Action.
 27   House Counsel does not include Outside Counsel of Record or any other outside
 28   counsel.
                                                 3
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 4 of 15 Page ID #:75




  1         2.10 Non-Party: any natural person, partnership, corporation, association, or
  2   other legal entity not named as a Party to this action.
  3         2.11 Outside Counsel of Record: attorneys who are not employees of a
  4   party to this Action but are retained to represent or advise a party to this Action and
  5   have appeared in this Action on behalf of that party or are affiliated with a law firm
  6   which has appeared on behalf of that party, and includes support staff.
  7         2.12 Party: any party to this Action, including all of its officers, directors,
  8   employees, consultants, retained experts, and Outside Counsel of Record (and their
  9   support staffs).
 10         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 11   Discovery Material in this Action.
 12         2.14 Professional Vendors: persons or entities that provide litigation
 13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 15   and their employees and subcontractors.
 16         2.15 Protected Material: any Disclosure or Discovery Material that is
 17   designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
 18   ONLY.”
 19         2.16 Receiving Party: a Party that receives Disclosure or Discovery
 20   Material from a Producing Party.
 21   3.    SCOPE
 22         The protections conferred by this Stipulation and Order cover not only
 23   Protected Material (as defined above), but also (1) any information copied or
 24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 25   compilations of Protected Material; and (3) any testimony, conversations, or
 26   presentations by Parties or their Counsel that might reveal Protected Material.
 27         Any use of Protected Material at trial will be governed by the orders of the
 28   trial judge. This Order does not govern the use of Protected Material at trial.
                                                 4
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 5 of 15 Page ID #:76




  1   4.    DURATION
  2         Once a case proceeds to trial, information that was designated as
  3   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  4   as an exhibit at trial becomes public and will be presumptively available to all
  5   members of the public, including the press, unless compelling reasons supported by
  6   specific factual findings to proceed otherwise are made to the trial judge in advance
  7   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  8   showing for sealing documents produced in discovery from “compelling reasons”
  9   standard when merits-related documents are part of court record). Accordingly, the
 10   terms of this protective order do not extend beyond the commencement of the trial.
 11         Subject to the immediately foregoing paragraph, after final disposition of this
 12   Action, the confidentiality obligations imposed by this Order shall remain in effect
 13   until a Designating Party agrees otherwise in writing or a court order otherwise
 14   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims
 15   and defenses in this Action, with or without prejudice; and (2) final judgment herein
 16   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
 17   reviews of this Action, including the time limits for filing any motions or
 18   applications for extension of time pursuant to applicable law.
 19   5.    DESIGNATING PROTECTED MATERIAL
 20         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 21   Each Party or Non-Party that designates information or items for protection under
 22   this Order must take care to limit any such designation to specific material that
 23   qualifies under the appropriate standards. The Designating Party must designate for
 24   protection only those parts of material, documents, items, or oral or written
 25   communications that qualify so that other portions of the material, documents,
 26   items, or communications for which protection is not warranted are not swept
 27   unjustifiably within the ambit of this Order.
 28
                                                  5
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 6 of 15 Page ID #:77




  1         Mass, indiscriminate, or routinized designations are prohibited. Designations
  2   that are shown to be clearly unjustified or that have been made for an improper
  3   purpose (e.g., to unnecessarily encumber the case development process or to impose
  4   unnecessary expenses and burdens on other parties) may expose the Designating
  5   Party to sanctions.
  6         If it comes to a Designating Party’s attention that information or items that it
  7   designated for protection do not qualify for protection, that Designating Party must
  8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  9         5.2    Manner and Timing of Designations. Except as otherwise provided in
 10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 12   under this Order must be clearly so designated before the material is disclosed or
 13   produced.
 14         Designation in conformity with this Order requires:
 15         (a) for information in documentary form (e.g., paper or electronic documents,
 16   but excluding transcripts of depositions or other pretrial or trial proceedings), that
 17   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
 18   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY (hereinafter “CONFIDENTIAL
 19   legend” and “CONFIDENTIAL – ATTORNEYS’ EYES ONLY legend”), to each
 20   page that contains protected material. If only a portion or portions of the material on
 21   a page qualifies for protection, the Producing Party also must clearly identify the
 22   protected portion(s) (e.g., by making appropriate markings in the margins).
 23                A Party or Non-Party that makes original documents available for
 24   inspection need not designate them for protection until after the inspecting Party has
 25   indicated which documents it would like copied and produced. During the
 26   inspection and before the designation, all of the material made available for
 27   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
 28   identified the documents it wants copied and produced, the Producing Party must
                                                  6
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 7 of 15 Page ID #:78




  1   determine which documents, or portions thereof, qualify for protection under this
  2   Order. Then, before producing the specified documents, the Producing Party must
  3   affix the “CONFIDENTIAL legend” or “CONFIDENTIAL – ATTORNEYS’ EYES
  4   ONLY legend” to each page that contains Protected Material. If only a portion or
  5   portions of the material on a page qualifies for protection, the Producing Party also
  6   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  7   in the margins).
  8         (b) for testimony given in depositions that the Designating Party identify the
  9   Disclosure or Discovery Material on the record, before the close of the deposition all
 10   protected testimony.
 11         (c) for information produced in some form other than documentary and for
 12   any other tangible items, that the Producing Party affix in a prominent place on the
 13   exterior of the container or containers in which the information is stored the legend
 14   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If
 15   only a portion or portions of the information warrants protection, the Producing
 16   Party, to the extent practicable, will identify the protected portion(s).
 17         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 18   failure to designate qualified information or items does not, standing alone, waive
 19   the Designating Party’s right to secure protection under this Order for such material.
 20   Upon timely correction of a designation, the Receiving Party must make reasonable
 21   efforts to assure that the material is treated in accordance with the provisions of this
 22   Order.
 23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 25   designation of confidentiality at any time that is consistent with the Court’s
 26   Scheduling Order.
 27

 28
                                                  7
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 8 of 15 Page ID #:79




  1             6.2   Meet and Confer. The Challenging Party will initiate the dispute
  2   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  3   et seq.
  4             6.3   The burden of persuasion in any such challenge proceeding will be on
  5   the Designating Party. Frivolous challenges, and those made for an improper
  6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  7   parties) may expose the Challenging Party to sanctions. Unless the Designating
  8   Party has waived or withdrawn the confidentiality designation, all parties will
  9   continue to afford the material in question the level of protection to which it is
 10   entitled under the Producing Party’s designation until the Court rules on the
 11   challenge.
 12   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 13             7.1   Basic Principles. A Receiving Party may use Protected Material that is
 14   disclosed or produced by another Party or by a Non-Party in connection with this
 15   Action only for prosecuting, defending, or attempting to settle this Action. Such
 16   Protected Material may be disclosed only to the categories of persons and under the
 17   conditions described in this Order. When the Action has been terminated, a
 18   Receiving Party must comply with the provisions of section 13 below (FINAL
 19   DISPOSITION).
 20             Protected Material must be stored and maintained by a Receiving Party at a
 21   location and in a secure manner that ensures that access is limited to the persons
 22   authorized under this Order.
 23             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 24   otherwise ordered by the court or permitted in writing by the Designating Party, a
 25   Receiving Party may disclose any information or item designated
 26   “CONFIDENTIAL” only to:
 27

 28
                                                  8
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 9 of 15 Page ID #:80




  1               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  2   well as employees of said Outside Counsel of Record to whom it is reasonably
  3   necessary to disclose the information for this Action;
  4               (b) the officers, directors, and employees (including House Counsel) of
  5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  6               (c) Experts (as defined in this Order) of the Receiving Party to whom
  7   disclosure is reasonably necessary for this Action and who have signed the
  8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9               (d) the Court and its personnel;
 10               (e) court reporters and their staff;
 11               (f) professional jury or trial consultants, mock jurors, and Professional
 12   Vendors to whom disclosure is reasonably necessary for this Action and who have
 13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 14               (g) the author or recipient of a document containing the information or a
 15   custodian or other person who otherwise possessed or knew the information;
 16               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 18   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 19   will not be permitted to keep any confidential information unless they sign the
 20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 21   agreed by the Designating Party or ordered by the court. Pages of transcribed
 22   deposition testimony or exhibits to depositions that reveal Protected Material may
 23   be separately bound by the court reporter and may not be disclosed to anyone except
 24   as permitted under this Stipulated Protective Order; and
 25               (i) any mediator or settlement officer, and their supporting personnel,
 26   mutually agreed upon by any of the parties engaged in settlement discussions.
 27         7.3      Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 28   Information or Items: Unless otherwise ordered by the court or permitted in writing
                                                     9
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 10 of 15 Page ID #:81




   1   by the Designating Party, a Receiving Party may disclose any information or item
   2   designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
   3         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   4   employees of said Outside Counsel of Record to whom it is reasonably necessary to
   5   disclose the information for this Action.
   6         (b) Experts (as defined in this Order) of the Receiving Party to whom
   7   disclosure is reasonably for this Action and who have signed the “Acknowledgment
   8   and Agreement to Be Bound” (Exhibit A)
   9         (c) the court and its personnel;
  10         (d) private curt reporters and their staff
  11         (e) professional jury or trial consultants, mock jurors, and Professional
  12   Vendors to whom disclosure is reasonably necessary for this Action and who have
  13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A)
  14         (f) the author or recipient of a document containing the information or
  15   custodian or other person who otherwise possessed or knew the information; and
  16         (g) any mediator or settlement officer, and their supporting personnel,
  17   mutually agreed upon by any of the parties engaged in settlement discussions.
  18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  19   IN OTHER LITIGATION
  20         If a Party is served with a subpoena or a court order issued in other litigation
  21   that compels disclosure of any information or items designated in this Action as
  22   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that
  23   Party must:
  24             (a) promptly notify in writing the Designating Party. Such notification
  25   will include a copy of the subpoena or court order;
  26             (b) promptly notify in writing the party who caused the subpoena or order
  27   to issue in the other litigation that some or all of the material covered by the
  28
                                                   10
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 11 of 15 Page ID #:82




   1   subpoena or order is subject to this Protective Order. Such notification will include
   2   a copy of this Stipulated Protective Order; and
   3             (c) cooperate with respect to all reasonable procedures sought to be
   4   pursued by the Designating Party whose Protected Material may be affected.
   5         If the Designating Party timely seeks a protective order, the Party served with
   6   the subpoena or court order will not produce any information designated in this
   7   action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
   8   ONLY” before a determination by the court from which the subpoena or order
   9   issued, unless the Party has obtained the Designating Party’s permission. The
  10   Designating Party will bear the burden and expense of seeking protection in that
  11   court of its confidential material and nothing in these provisions should be construed
  12   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  13   directive from another court.
  14   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  15   PRODUCED IN THIS LITIGATION
  16             (a) The terms of this Order are applicable to information produced by a
  17   Non-Party in this Action and designated as “CONFIDENTIAL” or
  18   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
  19   by Non-Parties in connection with this litigation is protected by the remedies and
  20   relief provided by this Order. Nothing in these provisions should be construed as
  21   prohibiting a Non-Party from seeking additional protections.
  22             (b) In the event that a Party is required, by a valid discovery request, to
  23   produce a Non-Party’s confidential information in its possession, and the Party is
  24   subject to an agreement with the Non-Party not to produce the Non-Party’s
  25   confidential information, then the Party will:
  26                (1) promptly notify in writing the Requesting Party and the Non-Party
  27   that some or all of the information requested is subject to a confidentiality
  28   agreement with a Non-Party;
                                                  11
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 12 of 15 Page ID #:83




   1                (2) promptly provide the Non-Party with a copy of the Stipulated
   2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   3   specific description of the information requested; and
   4                (3) make the information requested available for inspection by the
   5   Non-Party, if requested.
   6             (c) If the Non-Party fails to seek a protective order from this court within
   7   14 days of receiving the notice and accompanying information, the Receiving Party
   8   may produce the Non-Party’s confidential information responsive to the discovery
   9   request. If the Non-Party timely seeks a protective order, the Receiving Party will
  10   not produce any information in its possession or control that is subject to the
  11   confidentiality agreement with the Non-Party before a determination by the court.
  12   Absent a court order to the contrary, the Non-Party will bear the burden and expense
  13   of seeking protection in this court of its Protected Material.
  14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  16   Protected Material to any person or in any circumstance not authorized under this
  17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  20   persons to whom unauthorized disclosures were made of all the terms of this Order,
  21   and (d) request such person or persons to execute the “Acknowledgment and
  22   Agreement to Be Bound” that is attached hereto as Exhibit A.
  23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  24   PROTECTED MATERIAL
  25         When a Producing Party gives notice to Receiving Parties that certain
  26   inadvertently produced material is subject to a claim of privilege or other protection,
  27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                                                  12
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 13 of 15 Page ID #:84




   1   procedure may be established in an e-discovery order that provides for production
   2   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   3   (e), insofar as the parties reach an agreement on the effect of disclosure of a
   4   communication or information covered by the attorney-client privilege or work
   5   product protection, the parties may incorporate their agreement in the stipulated
   6   protective order submitted to the court.
   7   12.   MISCELLANEOUS
   8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   9   person to seek its modification by the Court in the future.
  10         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  11   Protective Order no Party waives any right it otherwise would have to object to
  12   disclosing or producing any information or item on any ground not addressed in this
  13   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  14   ground to use in evidence of any of the material covered by this Protective Order.
  15         12.3 Filing Protected Material. A Party that seeks to file under seal any
  16   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  17   only be filed under seal pursuant to a court order authorizing the sealing of the
  18   specific Protected Material at issue. If a Party's request to file Protected Material
  19   under seal is denied by the court, then the Receiving Party may file the information
  20   in the public record unless otherwise instructed by the court.
  21   13.   FINAL DISPOSITION
  22         After the final disposition of this Action, as defined in paragraph 4, within 60
  23   days of a written request by the Designating Party, each Receiving Party must return
  24   all Protected Material to the Producing Party or destroy such material. As used in
  25   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  26   summaries, and any other format reproducing or capturing any of the Protected
  27   Material. Whether the Protected Material is returned or destroyed, the Receiving
  28   Party must submit a written certification to the Producing Party (and, if not the same
                                                  13
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 14 of 15 Page ID #:85




   1   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   2   (by category, where appropriate) all the Protected Material that was returned or
   3   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   4   abstracts, compilations, summaries or any other format reproducing or capturing any
   5   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   6   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   7   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   8   reports, attorney work product, and consultant and expert work product, even if such
   9   materials contain Protected Material. Any such archival copies that contain or
  10   constitute Protected Material remain subject to this Protective Order as set forth in
  11   Section 4 (DURATION).
  12   14.   Any willful violation of this Order may be punished by civil or criminal
  13   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
  14   authorities, or other appropriate action at the discretion of the Court.
  15

  16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  17

  18

  19           -XO\  
       DATED: _______________                      __________________________________
                                                   Hon. Michael R. Wilner
  20                                               United States Magistrate Judge
  21

  22

  23

  24

  25

  26

  27

  28
                                                  14
Case 2:20-cv-00714-SVW-MRW Document 22 Filed 07/28/20 Page 15 of 15 Page ID #:86




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the United States
   7   District Court for the Central District of California on [date] in the case of Minden
   8   Pictures, Inc. v. Leisure.com Media, Inc. et al; 2:20-cv-00714-SVW-MRW. I agree
   9   to comply with and to be bound by all the terms of this Stipulated Protective Order
  10   and I understand and acknowledge that failure to so comply could expose me to
  11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
  12   not disclose in any manner any information or item that is subject to this Stipulated
  13   Protective Order to any person or entity except in strict compliance with the
  14   provisions of this Order.
  15         I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint __________________________ [full
  19   name] of _______________________________________ [full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  15
